Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
2.	The preliminary amendment of 1/28/2020 is acknowledged. Claim 13 has been 
canceled. Claims 1-12 and 14 are pending.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-12 drawn to a pharmaceutical composition comprising cyclodextrin and stem cells overexpressing VEGF. 

Group II, claim(s) 14, drawn to a method of treating a neurodegenerative disease in a subject.



4.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Claim 14 is rendered obvious by the combined teachings of the prior art (Jeong M., Master’s Thesis, December 2016); Liao JC (Int J Mol Sci 17:  1-13, 2016). 

Jeong teaches a combination therapy using 2-hydroxypropyl-β-cyclodextrin (CD) and brain specific overexpression of vascular endothelial growth factor (VEGF), for treating mice having 
Jeong does not teach the use of stem cells in which VEGF is overexpressed.
Liao teaches administering mesenchymal stem cells (MSC) overexpressing BMP-7 for treating degenerative disc in rats (Abstract). The reference teaches that the use of MSC is a potential strategy for cell therapy, as these have the ability of differentiating into endogenous cell population, can deliver the therapeutic gene in vivo for a prolonged period, and thereby is expected to achieve greater therapeutic success (page 2, para 1). 
It would therefore, be obvious to one of ordinary skill to modify the combination treatment comprising CD and brain specific overexpression of VEGF, to derive at a composition comprising CD and stem cells overexpressing VEGF for treating neurodegenerative diseases like NP-C in view of the combined teachings of Jeong and Liao. 
Neither Jeong nor Liao teach a composition comprising as active ingredients, CD and stem cells overexpressing VEGF for treating neurodegenerative diseases. 
However, in the absence of unexpected results, it would have been prima facie obvious to one of ordinary skill in the art to combine stem cells overexpressing VEGF and CD in one composition, as while both (VEGF overexpression and CD) have individually shown therapeutic effects for treating NP-C, the combination therapy had an additive therapeutic effect (Jeong; Fig 1B, 1E). 



Species Election

5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  

A) Neurodegenerative disease
The species are listed in claims 8 and 12
The following claim(s) are generic: 1, 11.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each of the above neurodegenerative diseases will determine characteristically different etiology, and pathology, requiring different treatment strategies, from one another and, therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner. For example, the special technical feature of Alzheimer’s disease is not shared by the other species.

B) Neiman-pick disease type

The six species are listed in claim 9
The following claim(s) are generic: 8, 12.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each of the above Neiman-pick disease types has a characteristically different etiology, and pathology, requiring different treatment strategies, from one another and, therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner. For example, the special technical feature of Neiman-pick C-type disease is not shared by the other species.

6.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
7.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).



8.	In response to this Office Action/Election requirement, applicant must elect one from Groups I-II and must additionally elect a species of neurodegenerative disease and Neiman-pick disease type, for consideration.
9.	Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).

Notice of Rejoinder

11.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
12.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Advisory Information

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITI DUTT whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A. D./
Examiner, Art Unit 1649
15 June 2021


/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649